Citation Nr: 1145104	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for restoration of Dependency and Indemnity Compensation (DIC) for the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to November 1959.  The Veteran died in October 1978.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2009, the appellant testified at a travel Board hearing.  A transcript of the hearing is associated with the claims file.    

In a February 2009 decision, the Board denied the appellant's claim for restoration of DIC benefits.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 memorandum decision, the Court set aside the Board's February 2009 decision and remanded the claim to the Board for further adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in April 1931.

2.  The appellant and the Veteran were married in December 1964.

3.  The appellant's marriage to the Veteran was terminated by his death in October 1978, and the appellant was awarded DIC benefits in a January 1979 rating decision.  

4.  The appellant remarried in May 2003, and her DIC benefits were terminated.  The appellant remains married.  

5.  A claim for restoration of DIC benefits was received by VA on January 29, 2007, and her claim was denied because her claim was not received prior to December 16, 2004.  

6.  As the appellant's claim is for reinstatement of DIC benefits and not an initial claim of entitlement to DIC benefits, she is not subject to the requirement that she file for reinstatement prior to December 15, 2004. 


CONCLUSION OF LAW

The appellant is entitled to reinstatement of her DIC benefits.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114 (2011) . 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100 , 5102, 5103A, 5106, 5107, 5126 (West 2002), was signed into law effective November 9, 2000.  The implementing VA regulations are codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth element" of the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1). 

In an October 2007 letter, the RO provided the appellant with notice of the evidence required to substantiate her claim for restoration of DIC benefits.  The letter advised the appellant of the evidence that VA was responsible for obtaining and explained what evidence VA would attempt to obtain on her behalf.    

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable outcome of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  38 U.S.C.A. § 101(14) , 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person of the opposite sex who was legally married to a Veteran at the time of his or her death, and has not since remarried.  38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include a voiding or annulment of remarriage.  38 U.S.C.A. 
§§ 103(d)(1) , 1311(e); 38 C.F.R. § 3.55(a)(1).  An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage after age 57 of the surviving spouse of a Veteran shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a Veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B) ).  VA's regulations have been amended to reflect this statutory change stating that, on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)). 

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 2003, any surviving spouse who remarried after the age of 57 prior to that date was given one year to apply for reinstatement of DIC benefits.  Claimants requesting reinstatement on or after December 15, 2004, and who had remarried after the age of 57, but before December 15, 2003, were not considered entitled to restoration of DIC benefits under the exception for remarriage after age 57.  38 C.F.R. 
§ 3.55(a)(10)(ii).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) recently held in Fredrick v. Shinseki, No. 09-0433 (U. S. Vet. App. March 11, 2011) that the plain language of the uncodified portion of the Public Law 108-83 requiring an application for DIC to be submitted within one year of its enactment does not apply to a surviving spouse seeking reinstatement of DIC benefits, such as is the case here.  Instead, 38 U.S.C.§ 5110(g) and 38 C.F.R. § 3.114  permit reinstatement of DIC benefits based upon sua sponte review by the Secretary of VA or upon request by the surviving spouse, with an effective date up to one year earlier than such review or request.  Moreover, the Court found that a one-year limitation for requesting reinstatement of DIC benefits is inconsistent with the statutory scheme and purpose of the Public Law 108-83.  Finally, looking to the text of Public Law 108-83 itself, the Court found that "had Congress wanted to limit reinstatement of DIC for remarried surviving spouses, as opposed to providing a limited time during which those remarried surviving spouses who had never sought DIC benefits could apply for such benefits, it easily could have done so. . . but did not."  Fredrick, No. 09-0433 (March 11, 2011).

The appellant was born on April [redacted], 1931.  She and the Veteran were married in December 1964.  Their marriage was terminated by the Veteran's death on October [redacted], 1978.  The appellant was awarded DIC benefits in a January 1979 rating decision.  The appellant remarried in May 2003, at the age of 72.  In July 2003, the appellant notified the RO of her remarriage.  

In January 2007, the appellant submitted a claim for death pension.  In an April 2007 letter, the RO advised the appellant that she was not entitled to death benefits due to her remarriage.  In July 2007, the appellant submitted a claim for reinstatement of her DIC benefits.  In September 2007, the RO denied the claim.   The RO notified the appellant that the Veterans Benefit Act was enacted on December 16, 2003 and that claims for resumption must have been received within one year of the enactment, by December 16, 2004.  The RO found that entitlement to reinstatement did not exist, as the appellant's requests for reinstatement were received in January 2007 and July 2007.     

The appellant was denied reinstatement of her DIC benefits because her claim for reinstatement was received after December 16, 2004.  However, in light of the Court's holding in Frederick that the one year limitation does not apply to claims for reinstatement of DIC benefits, the Board finds the appellant is, in fact, entitled to reinstatement of her DIC benefits.  See Frederick, 09-0433 (2011).  Accordingly, the claim for reinstatement of DIC benefits is granted.  






ORDER

The claim for reinstatement of DIC benefits is granted, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


